As filed with the Securities and Exchange Commission on November 23, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07685 FRONTEGRA FUNDS, INC. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd., Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) (847) 509-9860 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2012 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. Frontegra Mastholm International Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 98.6% Australia1.9% Incitec Pivot Ltd. $ Rio Tinto Ltd. Belgium2.5% Anheuser-Busch InBev NV Brazil1.0% Embraer SA - ADR China0.7% 51job, Inc. - ADR (a) France8.1% BNP Paribas European Aeronautic Defence and Space Co. NV Gemalto NV Ingenico LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Safran SA Sanofi Germany9.7% Adidas AG Commerzbank AG (a) Fresenius SE & Co. KGaA Gerresheimer AG SAP AG Volkswagen AG Hong Kong0.5% AIA Group Ltd. Italy2.4% Lottomatica SpA (a) Salvatore Ferragamo Italia SpA (a) Japan17.0% Anritsu Corp. Canon, Inc. FANUC Corp. Gree,Inc. 22 Japan Tobacco, Inc. Mitsui Fudosan Co. Ltd. Rakuten, Inc. Sanrio Co. Ltd. Sega Sammy Holdings, Inc. Sekisui Chemical Co. Ltd. Seven & I Holdings Co. Ltd. Tokyo Gas Co. Ltd. Netherlands7.3% CNH Global NV - ADR (a) ING Groep NV (a) Koninklijke DSM NV Royal Dutch Shell PLC Norway2.2% Algeta ASA (a) Yara International ASA Portugal1.3% Jeronimo Martins SGPS SA Singapore0.8% Keppel Corp. Ltd. South Korea 7.6% Hyundai Motor Co. Kia Motors Corp. LG Household & Health Care Ltd. NCSoft Corp. Samsung Electronics Co. Ltd. Spain1.4% Inditex SA Sweden1.4% Telefonaktiebolaget LM Ericsson Switzerland5.0% Nestle SA Novartis AG Syngenta AG United Kingdom27.8% BG Group PLC BHP Billiton PLC British American Tobacco PLC Burberry Group PLC Diageo PLC HSBC Holdings PLC Imperial Tobacco Group PLC Lloyds Banking Group PLC (a) Pearson PLC Prudential PLC Randgold Resources Ltd. Reckitt Benckiser Group PLC Shire PLC Tesco Unilever PLC Vodafone Group PLC Xstrata PLC Total Common Stocks (Cost $11,702,773) SHORT-TERM INVESTMENTS 2.0% Investment Company2.0% AIM STIT-Liquid Assets Portfolio - Institutional Class Total Short-Term Investments (Cost $229,115) Total Investments 100.6% (Cost $11,931,888) Liabilities in Excess of Other Assets (0.6)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. ADR - American Depositary Receipt. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized deppreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra SAM Global Equity Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 96.8% Australia1.5% National Australia Bank Ltd. $ Canada7.7% Bank of Nova Scotia Canadian Imperial Bank of Commerce Sherritt International Corp. Teck Resources Ltd. - Class B TELUS Corp. France4.4% Cie de St-Gobain Technip SA Valeo SA Germany4.3% Deutsche Bank AG Henkel AG & Co. KGaA Muenchener Rueckversicherungs AG Israel1.7% Teva Pharmaceutical Industries Ltd. - ADR Italy3.6% Ansaldo STS SpA Snam Rete Gas SpA Japan7.5% Asahi Group Holdings Ltd. Marubeni Corp. Mitsubishi Corp. Mitsui OSK Lines Ltd. Netherlands2.7% Koninklijke DSM NV Koninklijke Philips Electronics NV Norway5.6% Aker Solutions ASA DnB NOR ASA Norsk Hydro ASA Telenor ASA Spain2.4% Repsol YPF SA Switzerland2.1% Zurich Financial Services AG United Kingdom11.1% AstraZeneca PLC Barclays PLC BG Group PLC BT Group PLC Legal & General Group PLC National Grid PLC Travis Perkins PLC United States42.2% Chevron Corp. Dell, Inc. (a) General Cable Corp. (a) Hartford Financial Services Group, Inc. Health Net, Inc. (a) Hewlett-Packard Co. International Business Machines Corp. Johnson Controls, Inc. Kimberly Clark Corp. The Kroger Co. Limited Brands, Inc. McDonalds Corp. Microsoft Corp. Mylan, Inc. (a) Occidental Petroleum Corp. Pfizer, Inc. Procter & Gamble Co. Reynolds American, Inc. Total Common Stocks (Cost $17,823,814) SHORT-TERM INVESTMENTS3.0% Investment Company3.0% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $508,329) Total Investments 99.8% (Cost $18,332,143) Other Assets in Excess of Liabilities 0.2% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra HEXAM Emerging Markets Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 91.4% Brazil22.8% Banco do Brasil SA $ Cosan Ltd. Localiza Rent a Car SA NOMOS-BANK (a) OGX Petroleo e Gas Participacoes SA (a) PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA - ADR Vale SA - ADR China3.5% China Construction Bank Corp. Hong Kong9.4% China Overseas Land & Investment Ltd. Industrial & Commercial Bank of China Nine Dragons Paper Holdings Ltd. Kazakhstan6.1% Kazakhmys PLC Uranium One, Inc. (a) Russian Federation11.4% Evraz Group SA (a) Magnitogorsk Iron & Steel Works Mechel Sberbank of Russia South Africa7.8% Anglo American PLC Naspers Ltd. South Korea10.4% KB Financial Group, Inc. Samsung Electronics Co. Ltd. Switzerland3.7% Xstrata PLC Turkey15.5% Emlak Konut Gayrimenkul Yatirim Ortakligi AS Haci Omer Sabanci Holding AS Tekfen Holding AS Turk Hava Yollari (a) Turkiye Garanti Bankasi AS Zambia0.8% First Quantum Minerals Ltd. Total Common Stocks (Cost $23,872,927) PREFERRED STOCKS 6.9% Brazil6.9% Banco Bradesco SA - ADR Itau Unibanco Holding SA - ADR Total Preferred Stocks (Cost $1,649,257) SHORT-TERM INVESTMENTS 1.9% Investment Company 1.9% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $335,257) Total Investments 100.2% (Cost $25,857,441) Liabilities in Excess of Other Assets (0.2)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Timpani Small Cap Growth Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 93.7% Aerospace Product and Parts Manufacturing2.9% HEICO Corp. $ TransDigm Group, Inc. (a) Agricultural Machinery and Equipment1.5% Titan Machinery, Inc. (a) Airlines1.0% Spirit Airlines, Inc. (a) Animal Slaughtering and Processing0.8% Darling International, Inc. (a) Automotive Repair and Maintenance0.5% Monro Muffler Brake, Inc. Basic Chemical Manufacturing0.9% Innophos Holdings, Inc. Biotechnology2.3% Cepheid, Inc. (a) Business Support Services1.2% Portfolio Recovery Associates, Inc. (a) Clothing Stores1.0% Body Central Corp. (a) Communications Equipment Manufacturing0.4% Wi-Lan, Inc. (b) Computer and Peripheral Equipment Manufacturing1.9% EZchip Semiconductor Ltd. (a)(b) VeriFone Systems, Inc. (a) Computer Systems Design and Related Services7.3% Allot Communications Ltd. (a) Callidus Software, Inc. (a) Computer Programs and Systems, Inc. Convio, Inc. (a) HealthStream, Inc. (a) Vocus, Inc. (a) Cut and Sew Apparel Manufacturing0.6% Zumiez, Inc. (a) Data Processing, Hosting, and Related Services1.0% ExlService Holdings, Inc. (a) Engineering and Contracting1.9% Furmanite Corp. (a) Team, Inc. (a) Footwear Manufacturing0.9% Crocs, Inc. (a) Full-Service Restaurants2.4% BJ's Restaurants, Inc. (a) Panera Bread Co. (a) Health and Personal Care Stores1.7% Ulta Salon, Cosmetics & Fragrance, Inc. (a) Health Care Management Services3.5% SXC Health Solutions Corp. (a) Household Appliance Manufacturing2.3% iRobot Corp. (a) Inland Water Transportation0.9% Kirby Corp. (a) Insurance Carriers1.5% HealthSpring, Inc. (a) Internet Content & Information0.9% Bankrate, Inc. (a) Lessors of Nonfinancial Intangible Assets (except Copyrighted Works)2.8% Acacia Research Corp. (a) RPX Corp. (a) Machinery - Industrial2.5% Gardner Denver, Inc. Robbins & Myers, Inc. Management, Scientific, and Technical Consulting Services0.3% Transcend Services, Inc. (a) Media1.0% interCLICK, Inc. (a) Medical Equipment and Supplies Manufacturing4.8% Endologix, Inc. (a) Hill-Rom Holdings, Inc. Uroplasty, Inc. (a) ZOLL Medical Corp. (a) Metal Fabrication 1.1% Valmont Industries, Inc. Navigational, Measuring, Electromedical, and Control Instruments Manufacturing1.2% FARO Technologies, Inc. (a) Ultratech, Inc. (a) Oil and Gas Equipment and Services2.0% Core Laboratories N.V. (b) Globe Specialty Metals, Inc. Pioneer Drilling Co. (a) Oil and Gas Extraction3.3% Brigham Exploration Co. (a) Carrizo Oil & Gas, Inc. (a) Oasis Petroleum, Inc. (a) Rosetta Resources, Inc. (a) Other Amusement and Recreation Industries0.7% Town Sports International Holdings, Inc. (a) Other Chemical Product and Preparation Manufacturing2.8% Polypore International, Inc. (a) Other Financial Investment Activities0.8% Financial Engines, Inc (a) Other Food Manufacturing1.4% SodaStream International Ltd. (a)(b) Other Furniture Related Product Manufacturing2.4% Tempur-Pedic International, Inc. (a) Other Information Services2.1% Keynote Systems, Inc. Pharmaceutical and Medicine Manufacturing3.8% Akorn, Inc. (a) Jazz Pharmaceuticals, Inc. (a) Photofinishing Laboratories (except One-Hour) 2.1% Shutterfly, Inc. (a) Plastics Product Manufacturing2.6% Raven Industries, Inc. ZAGG, Inc. (a) Printing and Related Support Activities1.1% InnerWorkings, Inc. (a) Semiconductor and Other Electronic Component Manufacturing6.8% CEVA, Inc. (a) IPG Photonics Corp. (a) Nova Measuring Instruments Ltd. (a) OSI Systems, Inc. (a) Silicon Motion Technology Corp. (a)(b) Shoe Stores1.1% Genesco, Inc. (a) Soap, Cleaning Compound, and Toilet Preparation Manufacturing1.4% Elizabeth Arden, Inc. (a) Software Publishers4.4% OPNET Technologies, Inc. RightNow Technologies, Inc. (a) Web.com Group, Inc. (a) Textile, Apparel & Luxury Goods1.9% Steven Madden Ltd. (a) Total Common Stocks (Cost $2,049,857) SHORT-TERM INVESTMENTS 5.3% Investment Company5.3% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $102,705) Total Investments 99.0% (Cost $2,152,562) Other Assets in Excess of Liabilities 1.0% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized deppreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Netols Small Cap Value Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 96.4% Apparel & Accessories2.0% Carter's, Inc. (a) $ Application Software1.7% Fair Isaac Corp. Auto Parts & Equipment2.3% Modine Manufacturing Co. (a) Tenneco, Inc. (a) Building Materials0.7% Gibraltar Industries, Inc. (a) Chemicals - Commodity0.8% Ferro Corp. (a) Commercial Services & Supplies1.1% Herman Miller, Inc. Diversified Metals & Mining1.9% Compass Minerals International, Inc. Educational Services0.7% Capella Education Co. (a) Electric Power Generation, Transmission and Distribution1.5% The Empire District Electric Co. Food Distributors1.8% United Natural Foods, Inc. (a) General Rental Centers1.6% United Rentals, Inc. (a) Health Care - Distributors1.1% PSS World Medical, Inc. (a) Health Care - Facility3.9% LifePoint Hospitals, Inc. (a) Sunrise Senior Living, Inc. (a) U.S. Physical Therapy, Inc. Health Care - Managed Care1.4% Magellan Health Services, Inc. (a) Health Care - Services0.5% Gentiva Health Services, Inc. (a) Health Care - Supplies3.2% Haemonetics Corp. (a) Merit Medical Systems, Inc. (a) Home Furnishings3.1% Aaron’s, Inc. Ethan Allen Interiors, Inc. Industrial REITS1.4% First Industrial Realty Trust, Inc. (a) Insurance - Property/Casualty1.9% Hanover Insurance Group, Inc. Selective Insurance Group, Inc. IT Consulting & Services2.8% Arbitron, Inc. CIBER, Inc. (a) Lessors of Real Estate2.0% American Campus Communities, Inc. Machinery - Construction / Farm4.2% Commercial Vehicle Group, Inc. (a) Titan International, Inc. Westinghouse Air Brake Technologies Corp. Machinery - Industrial6.2% Actuant Corp., Class A Gardner Denver, Inc. IDEX Corp. Robbins & Myers, Inc. Oil & Gas - Equipment/Services2.9% ION Geophysical Corp. (a) North American Energy Partners, Inc. (a)(b) Superior Energy Services, Inc. (a) Oil & Gas - Exploration/Products3.2% Bill Barrett Corp. (a) Whiting Petroleum Corp. (a) Other General Purpose Machinery Manufacturing1.1% TriMas Corp. (a) Packaged Foods/Meats3.7% SunOpta, Inc. (a)(b) TreeHouse Foods, Inc. (a) Railroads3.1% Genesee & Wyoming, Inc. (a) Kansas City Southern (a) Regional Banks8.5% Bank of Hawaii Corp. Community Bank System, Inc. Glacier Bancorp, Inc. Old National Bancorp Prosperity Bancshares, Inc. Webster Financial Corp. Westamerica Bancorporation Residential REITS5.1% Mid-America Apartment Communities, Inc. Sun Communities, Inc. Restaurants4.1% Dominos Pizza, Inc. (a) The Cheesecake Factory, Inc. (a) Retail - Apparel1.8% ANN, Inc. (a) Retail REITS0.4% Cedar Shopping Centers, Inc. Semiconductor Equipment2.2% Advanced Energy Industries, Inc. (a) Entegris, Inc. (a) Semiconductors2.7% Fairchild Semiconductor International, Inc. (a) Integrated Device Technology, Inc. (a) Software0.9% Progress Software Corp. (a) Specialized REITS2.1% FelCor Lodging Trust, Inc. (a) National Health Investors, Inc. Specialty Stores2.5% Tractor Supply Co. Sporting Goods, Hobby, and Musical Instrument Stores1.3% Cabela's, Inc. (a) Steel1.7% Carpenter Technology Corp. Thrifts & Mortgage Finance1.3% Astoria Financial Corp. MGIC Investment Corp. (a) Total Common Stocks (Cost $128,706,098) SHORT-TERM INVESTMENTS 4.2% Investment Company 4.2% Fidelity Institutional Money Market Portfolio Total Short-Term Investments (Cost $5,794,475) Total Investments 100.6% (Cost $134,500,573) Liabilities in Excess of Other Assets (0.6)% ) TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Frontegra Phocas Small Cap Value Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 97.2% Aerospace Product and Parts Manufacturing2.7% AAR Corp. $ Triumph Group, Inc. Agencies, Brokerages, and Other Insurance Related Activities0.8% National Financial Partners Corp. (a) Animal Slaughtering and Processing1.6% Darling Inernational, Inc. (a) Architectural, Engineering, and Related Services1.1% Tetra Tech, Inc. (a) URS Corp. (a) Basic Chemical Manufacturing2.7% Ashland, Inc. Huntsman Corp. Sensient Technologies Corp. Clothing Stores1.1% Childrens Place Retail Stores, Inc. (a) Communications Equipment Manufacturing1.0% Arris Group, Inc. (a) Tellabs, Inc. Computer Systems Design and Related Services3.6% ICG Group, Inc. (a) JDA Software Group, Inc. (a) SYNNEX Corp. (a) Cut and Sew Apparel Manufacturing3.4% G-III Apparel Group Ltd. (a) Iconix Brand Group, Inc. (a) Perry Ellis International, Inc. (a) The Warnaco Group, Inc. (a) Wolverine World Wide, Inc. Depository Credit Intermediation11.9% Banco Latinoamericano de Exportaciones S.A. (b) Banner Corp. Boston Private Financial Holdings, Inc. Columbia Banking System, Inc. First Horizon National Corp. First Pactrust Bancorp, Inc. IBERIABANK Corp. Old National Bancorp State Bank Financial Corp. (a) SVB Financial Group (a) Washington Banking Co. Wintrust Financial Corp. Electric Power Generation, Transmission and Distribution2.5% Great Plains Energy, Inc. Portland General Electric Co. The Empire District Electric Co. Unitil Corp. Electrical Equipment Manufacturing0.6% Powell Industries, Inc. (a) Electronic Shopping and Mail-Order Houses0.5% Systemax, Inc. (a) Fruit and Vegetable Preserving and Specialty Food Manufacturing1.6% Treehouse Foods, Inc. (a) Full-Service Restaurants0.9% P.F. Chang's China Bistro, Inc. Furniture and Home Furnishing Merchant Wholesalers1.4% United Stationers, Inc. General Freight Trucking0.5% Werner Enterprises, Inc. Health Care Providers & Services0.6% Wellcare Health Plans, Inc. (a) Highway, Street, and Bridge Construction0.5% Sterling Construction Co., Inc. (a) Household and Institutional Furniture and Kitchen Cabinet Manufacturing0.5% Pier 1 Imports, Inc. (a) Insurance Carriers4.6% Alterra Capital Holdings Ltd. (b) CNO Financial Group, Inc. (a) Infinity Property & Casualty Corp. Kemper Corp. Primerica, Inc. Protective Life Corp. Lawn and Garden Equipment and Supplies Stores0.7% Titan Machinery, Inc. (a) Management of Companies and Enterprises3.2% Ares Capital Corp. Hancock Holding Co. Prospect Capital Corp. Safeguard Scientifics, Inc. (a) Management, Scientific, and Technical Consulting Services1.9% Huron Consulting Group, Inc. (a) Medical Equipment and Supplies Manufacturing1.3% Orthofix International N.V. (a)(b) Metal Ore Mining1.9% Coeur d'Alene Mines Corp. (a) Materion Corp. (a) Miscellaneous Durable Goods Merchant Wholesalers0.3% Schnitzer Steel Industries, Inc. - Class A Motor Vehicle Parts Manufacturing0.5% Fuel Systems Solutions, Inc. (a) Natural Gas Distribution1.7% Atmos Energy Corp. Laclede Group, Inc. Newspaper, Periodical, Book, and Directory Publishers0.5% Meredith Corp. Nonscheduled Air Transportation0.7% Atlas Air Worldwide Holdings, Inc. (a) Oil and Gas Extraction4.5% Goodrich Petroleum Corp. (a) Petroleum Development Corp. (a) Rex Energy Corp. (a) Swift Energy Co. (a) Other Fabricated Metal Product Manufacturing2.0% Ducommun, Inc. Timken Co. Watts Water Technologies, Inc. - Class A Other Food Manufacturing0.5% Snyders-Lance, Inc. Other General Merchandise Stores1.3% Big Lots, Inc. (a) Other General Purpose Machinery Manufacturing1.2% Esterline Technologies Corp. (a) Other Professional, Scientific, and Technical Services0.5% Teletech Holdings, Inc. (a) Personal Care Services1.8% Steiner Leisure Ltd. (a)(b) Pharmaceutical and Medicine Manufacturing3.8% Emergent BioSolutions, Inc. (a) Par Pharmaceutical Companies, Inc. (a) Rigel Pharmaceuticals, Inc. (a) ViroPharma, Inc. (a) Plastics Product Manufacturing0.4% Tredegar Corp. Printing and Related Support Activities1.0% American Greetings Corp. Rail Transportation1.1% Kansas City Southern (a) Real Estate Investment Trusts12.6% Acadia Realty Trust Alexandria Real Estate Equities,Inc. American Campus Communities, Inc. Colonial Properties Trust DuPont Fabros Technology, Inc. EastGroup Properties, Inc. Glimcher Realty Trust Kilroy Realty Corp. LaSalle Hotel Properties Strategic Hotels & Resorts, Inc. (a) Sun Communities, Inc. Semiconductor and Other Electronic Component Manufacturing5.6% Fairchild Semiconductor International, Inc. - Class A (a) Microsemi Corp. (a) Plexus Corp. (a) RF Micro Devices, Inc. (a) TriQuint Semiconductor, Inc. (a) Software Publishers1.0% Compuware Corp. (a) Support Activities for Mining1.4% Basic Energy Services, Inc. (a) Parker Drilling Co. (a) Trading Companies & Distributors0.6% Aceto Corp. Water, Sewage and Other Systems1.1% American Water Works Co.,Inc. Total Common Stocks (Cost $15,580,999) SHORT-TERM INVESTMENTS 2.7% Investment Company 2.7% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $434,469) Total Investments 99.9% (Cost $16,015,468) Other Assets in Excess of Liabilities 0.1% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Lockwell Small Cap Value Fund Schedule of Investments September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS 67.1% Activities Related to Real Estate0.6% Forestar Group, Inc. (a) $ Advertising, Public Relations, and Related Services0.7% Arbitron, Inc. Aerospace Product and Parts Manufacturing4.3% AAR Corp. HEICO Corp. Moog, Inc. (a) Triumph Group, Inc. Agencies, Brokerages, and Other Insurance Related Activities0.8% Amtrust Financial Services, Inc. Agriculture, Construction, and Mining Machinery Manufacturing0.5% GSI Group, Inc. (a) Basic Chemical Manufacturing0.7% Cytec Industries, Inc. Boiler, Tank, and Shipping Container Manufacturing1.0% Silgan Holdings, Inc. Clothing Stores1.5% G&K Services, Inc. Stage Stores, Inc. Commercial and Industrial Machinery and Equipment Rental and Leasing1.9% AerCap Holdings NV (a)(b) Commercial and Service Industry Machinery Manufacturing0.7% John Bean Technologies Corp. Communications Equipment Manufacturing1.4% Materion Corp. (a) Plantronics, Inc. Computer and Peripheral Equipment Manufacturing1.6% Radisys Corp. (a) Zebra Technologies Corp. (a) Computer Systems Design and Related Services0.7% Sapient Corp. (a) Cut and Sew Apparel Manufacturing0.8% Maidenform Brands, Inc. (a) Cutlery and Handtool Manufacturing0.7% Snap-on, Inc. Depository Credit Intermediation3.1% Capitol Federal Financial, Inc. Eagle Bancorp, Inc. (a) MB Financial, Inc. Northwest Bancshares, Inc. Provident New York Bancorp ViewPoint Financial Group Electric Power Generation, Transmission and Distribution3.7% ALLETE, Inc. Avista Corp. Cleco Corp. El Paso Electric Co. Fabric Mills0.9% Albany International Corp. Freight Transportation Arrangement1.6% Forward Air Corp. UTi Worldwide, Inc. Full-Service Restaurants2.1% AFC Enterprises, Inc. (a) Denny's Corp. (a) Texas Roadhouse, Inc. Grain and Oilseed Milling1.5% Corn Products International, Inc. Insurance Carriers7.3% Alterra Capital Holdings Ltd. Argo Group International Holdings Ltd. CNO Financial Group, Inc. (a) Employers Holdings, Inc. Platinum Underwriters Holdings Ltd. ProAssurance Corp. (a) Investigation and Security Services1.1% The Brink’s Company Iron and Steel Mills and Ferroalloy Manufacturing0.9% Quanex Building Products Corp. Lessors of Real Estate0.9% Agree Realty Corp. Management, Scientific, and Technical Consulting Services2.7% Insperity, Inc. MAXIMUS, Inc. Medical Equipment and Supplies Manufacturing1.0% Hill-Rom Holdings, Inc. Metalworking Machinery Manufacturing0.8% Actuant Corp. - Class A Natural Gas Distribution0.7% UGI Corp. Nondepository Credit Intermediation0.9% Ocwen Financial Corp. (a) Office Administrative Services0.4% AECOM Technology Corp. (a) Oil and Gas Extraction1.1% Comstock Resources, Inc. (a) Goodrich Petroleum Corp. (a) Other Amusement and Recreation Activities0.8% Shuffle Master, Inc. (a) Other Electrical Equipment and Component Manufacturing1.0% Belden, Inc. Other Food Manufacturing0.7% Snyder's-Lance, Inc. Other Investment Pools and Funds0.6% Greenhill & Co., Inc. Other Miscellaneous Manufacturing1.3% ACCO Brands Corp. (a) Hillenbrand, Inc. Outpatient Care Centers2.1% HealthSouth Corp. (a) Paint, Coating, and Adhesive Manufacturing0.8% HB Fuller Co. Pulp, Paper, and Paperboard Mills2.3% Potlatch Corp. Rock-Tenn Co. - Class A Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing2.2% A. Schulman, Inc. Rogers Corp. (a) Semiconductor and Other Electronic Component Manufacturing1.8% Methode Electronics, Inc. Microsemi Corp. (a) Vishay Precision Group, Inc. (a) Soap, Cleaning Compound, and Toilet Preparation Manufacturing1.3% West Pharmaceutical Services, Inc. Zep, Inc. Software Publishers0.7% Compuware Corp. (a) Support Activities for Mining1.7% Key Energy Services, Inc. (a) Superior Energy Services, Inc. (a) Water, Sewage and Other Systems0.4% Insituform Technologies, Inc. (a) Wholesale Electronic Markets and Agents and Brokers0.8% ScanSource, Inc. (a) Total Common Stocks (Cost $813,142) EXCHANGE TRADED FUNDS - 0.7% iShares Russell 2000 Value Index Fund Total Exchange Traded Funds (Cost $7,177) SHORT-TERM INVESTMENTS 2.5% Investment Company 2.5% AIM STIT-STIC Prime Portfolio - Institutional Class Total Short-Term Investments (Cost $25,923) Total Investments 70.3% (Cost $846,242) Other Assets in Excess of Liabilities 29.7% TOTAL NET ASSETS 100.0% $ (a) Non-Income Producing. (b) U.S. traded security of a foreign issuer. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Investment Valuation – Equity securities for which market quotations are readily available are valued at the last reported sale price on the national securities exchange on which such securities are primarily traded. Equity securities for which there were no transactions on a given day or securities not listed on a national securities exchange are valued at the most recent sale price. Equity securities that are traded on NASDAQ are valued using the NASDAQ Official Closing Price (“NOCP”). Debt securities (other than short-term instruments) are valued by an independent pricing service, which uses valuation methods such as matrix pricing and other analytical pricing models as well as market transactions and evaluated dealer bid quotations. Shares of underlying mutual funds are valued at their respective NAVs. Exchange traded funds are valued at the last reported sale price on the exchange on which the security is principally traded. Securities that are primarily traded on foreign exchanges, including participatory notes, generally are valued at the last sale price of such securities on their respective exchange. In certain countries, market maker prices, usually the mean between the bid and ask prices, are used. In certain circumstances, such as when a significant event occurs in a foreign market so that the last sale price no longer reflects actual value, the fair value of these securities may be determined using fair valuation procedures approved by the Board of Directors. The Directors have retained an independent fair value pricing service to assist in valuing foreign securities held by the Frontegra Mastholm International Equity, Frontegra SAM Global Equity and Frontegra HEXAM Emerging Markets Funds. In valuing assets, prices denominated in foreign currencies are converted to U.S. dollar equivalents at the current exchange rate, which approximates market value. Securities maturing within 60 days or less when purchased are valued by the amortized cost method. Any securities or other assets for which market quotations are not readily available are valued at their fair value as determined in good faith by the advisers or subadvisers pursuant to guidelines established by the Board of Directors. On January 21, 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. ASU 2010-06 amends ASC 820, Fair Value Measurements and Disclosures, (formerly FASB Statement No. 157), to require additional disclosures regarding fair value measurements. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfers; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of this guidance is for interim and annual periods beginning after December 15, 2009; however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis was be effective for interim and annual periods beginning after December 15, 2010. The Funds have disclosed the applicable requirements of this accounting standard in their financial statements. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 — Quoted prices in active markets for identical securities Level2 — Evaluatedprices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices) Level3 — Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) Mastholm International Equity Description Level 1 Level 2 Level 3 Total Equity Common Stocks $
